DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15 and 18) in the reply filed on 12/16/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-4, 7-11, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (CN 109300968; references to corresponding US application: U.S. 2020/0168144 A1 as English translation; “Luan”) in view of Zhang (CN 110190097; references to English translation).
Regarding claim 1, Luan discloses a display device comprising: 
A substrate (under 23, Fig. 4);
A plurality of electroluminescent devices (2111, 2122, Fig. 4) arranged in an array on the substrate, the plurality of electroluminescent devices being located in a display area of the display device, the display area comprising a first display area (212, Fig. 4) and a second display area (211, Fig. 4);
A device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) located at least in the first display area (212, Fig. 4) and located between the electroluminescent devices (2111, 2122, Fig. 4) and the substrate, wherein the device with variable transmittance is configured so that a transmittance of the device with variable transmittance is switchable between a first transmittance and a second transmittance, the first transmittance is greater than the second transmittance ([0095]); and
Wherein, in a case where the transmittance of the device with variable transmittance is switched to the first transmittance, external light irradiating the display device can pass through the device with variable transmittance ([0095]).
Yet, Luan does not disclose the following:
The substrate is transparent;
An image acquisition device on a side of the substrate away from the electroluminescent devices, an orthographic projection of the image acquisition device on the substrate falling within an orthographic projection of the first display area on the substrate.
Regarding (a), Zhang discloses a substrate which is transparent ([0036]-[0038]).  This has the advantage of facilitating light transmission within the device.  Therefore, it would have been obvious at the time the invention was effectively filed to modify Luan with the substrate being transparent, as taught by Zhang, so as to facilitate light transmission within the device.
Regarding (b), Zhang discloses an image acquisition device (130, Fig. 2) on a side of a substrate away from other devices (1051, Fig. 2), an orthographic projection of the image acquisition device on a display area of the substrate ([0069]; Fig. 2).  This has the advantage of being able to receive external light and capture images.  Therefore, it would have been obvious at the time the invention was effectively filed to modify Luan with an image acquisition device, as taught by Zhang, so as to receive external light and capture images.
Luan and Zhang discloses an image acquisition device (Zhang: 130, Fig. 2) having an orthographic projection on a side of a substrate (Zhang: [0069]; Fig. 2) but not explicitly on a first display area (Luan: 212, Fig. 4) having the device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4).  However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for placing the image acquisition device having the orthographic projection on the display KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 2, Luan discloses in a case where the transmittance of the device with variable transmittance is switched to the second transmittance, the device with variable transmittance blocks reflected light from being incident on the electroluminescent devices in the first display area ([0095]).  Zhang discloses an image acquisition device (130, Fig. 2) ([0069]).
Regarding claim 3, Luan discloses the display area comprises a first display area (212, Fig. 4) and a second display area (211, Fig. 4) and an orthographic projection of the device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) on the substrate falls within the first display area (212, Fig. 4). Zhang discloses an image acquisition device (130, Fig. 2) having an orthographic projection on a side of a substrate ([0069]; Fig. 2) but not explicitly on a first display area having the device with variable transmittance.  However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for placing the image acquisition device within the display region (either a first display area or the second display area).  Thus, it would have been obvious to have an orthographic projection of the image acquisition device within the first display region comprising the device with variable transmittance, since it has been held that it is obvious to try from a finite number of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 4, Zhang discloses an orthographic projection of the device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) on the substrate falls within the orthographic projection of the first display area (212, Fig. 4) on the substrate.
Regarding claim 7, Luan discloses a backplane circuit assembly (23, Fig. 4) between the device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) and the substrate (under 23, Fig. 4).
Regarding claim 8, Luan discloses each of the electroluminescent devices comprises a first electrode (21221, 21111, Fig. 4), an electroluminescent layer (21223, 21113, Fig. 4), and a second electrode (21222, 21112) which are sequentially disposed away from the substrate, the backplane circuit assembly (23, Fig. 4) comprises a driving transistor ([0091]), and the first electrode is electrically connected to the driving transistor through a via hole (opening which is filled by 21111, Fig. 4) penetrating the device with variable transmittance (within the insulating layer which encapsulates 2121, Fig. 4).
Regarding claim 9, Luan discloses a first planarization layer (between 23 and 2121, Fig. 4) between the backplane circuit assembly (23, Fig. 4) and the device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4).
Regarding claim 10, Luan discloses the plurality of electroluminescent devices (2111, 2122, Fig. 4) comprises a first electroluminescent device (2122, Fig. 4) located in 
Yet, Luan and Zhang do not disclose a ratio of a total area of first electrodes of the plurality of first electroluminescent devices to an area of the first display area is smaller than a ratio of a total area of first electrodes of the plurality of second electroluminescent devices to an area of the second display area.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a ratio of a total area of first electrodes of the plurality of first electroluminescent devices to an area of the first display area smaller than a ratio of a total area of first electrodes of the plurality of second electroluminescent devices to an area of the second display area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Luan discloses a first electroluminescent device (2122, Fig. 4) comprises a discrete second electrode (21222, Fig. 4).  Luan and Zhang disclose a plurality of first electroluminescent devices (see claim 10 rejection above).  The 
Regarding claim 13, Luan and Zhang disclose first electrodes of the plurality of first electroluminescent devices are made of a transparent conductive material (Luan: [0087]).
Regarding claim 14, Luan discloses the first electrode is an anode and the second electrode is a cathode ([0087], [0091]).
Regarding claim 15, Luan discloses the device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) is configured to be switchable between a first transmittance and a second transmittance ([0095]; between “transparent” and “non-transparent status”).  Yet, Luan does not disclose the first transmittance is greater than or equal to 90%, or the second transmittance is less than or equal to 10%.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first transmittance greater than or equal to 90% or the second transmittance to less than or equal to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Luan discloses a display device comprising: 
A substrate (under 23, Fig. 4);
A plurality of electroluminescent devices (2111, 2122, Fig. 4) arranged in an array on the substrate, the plurality of electroluminescent devices being 
A device with variable transmittance (2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) located at least in the first display area (212, Fig. 4) and located between the electroluminescent devices (2111, 2122, Fig. 4) and the substrate, wherein the device with variable transmittance is configured so that a transmittance of the device with variable transmittance is switchable between a first transmittance and a second transmittance, the first transmittance is greater than the second transmittance ([0095]); and
Wherein, in a case where the transmittance of the device with variable transmittance is switched to the first transmittance, external light irradiating the display device can pass through the device with variable transmittance ([0095]).
Yet, Luan does not disclose the substrate is transparent.  However, Zhang discloses a substrate which is transparent ([0036]-[0038]).  This has the advantage of facilitating light transmission within the device.  Therefore, it would have been obvious at the time the invention was effectively filed to modify Luan with the substrate being transparent, as taught by Zhang, so as to facilitate light transmission within the device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (CN 109300968; references to corresponding US application: U.S. 2020/0168144 A1 as English translation; “Luan”) as modified by Zhang (CN 110190097; references to  as applied to claim 1 above, and further in view of Wolf et al. (U.S. 6,349,221 B1; “Wolf”).
Regarding claim 5, Luan and Zhang disclose an image acquisition device (Zhang: 130, Fig. 2) (Zhang: [0069]).  Luan and Zhang disclose the device with variable transmittance is configured so that a transmittance of the device with variable transmittance is switchable between a first transmittance and a second transmittance, the first transmittance is greater than the second transmittance (Luan: [0095]).  Luan and Zhang do not disclose the device with the variable transmittance is configured to switch to the first transmittance in response to the image acquisition device being in an operating state and to switch the device with variable transmittance to the second transmittance in response to the image acquisition device being in a non-operating state.
However, Wolf discloses a device with a variable transmittance is configured to switch to a first transmittance (more transparent) in response to an external device being in an operating state and to switch the device with variable transmittance to the second transmittance (less transparent) in response to the external device being in a non-operating state (col 2, lines 29-36).  This has the advantage of aiding in operation of the overall display device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Luan and Zhang with the device with the variable transmittance configured to switch to the first transmittance in response to the image acquisition device being in an operating state and to switch the device with variable transmittance to the second transmittance in response to the image acquisition device being in a non-operating state, as taught by Wolf, so as to aid in operation of the overall display device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (CN 109300968; references to corresponding US application: U.S. 2020/0168144 A1 as English translation; “Luan”) as modified by Zhang (CN 110190097; references to English translation) as applied to claim 1 above, and further in view of Lin (U.S. 2014/0307303 A1).
Regarding claim 6, Luan and Zhang the device with variable transmittance (Luan: 2121 and layer encapsulating 2121 on top and lateral sides, Fig. 4) comprises an electrochromic device (Luan: 2121, Fig. 4) comprising a first transparent conductive layer (Luan: 21217, Fig. 4), an electrochromic layer (Luan: 21217, Fig. 4), and a second transparent conductive layer (Luan: 21216, Fig. 4) which are sequentially stacked (Luan: [0095]).
Yet, Luan and Zhang do not disclose the electrochromic device comprises an ion storage layer and an ion conductor layer.  However, Lin discloses an electrochromic device comprising an ion storage layer (208, Fig. 3) and an ion conductor layer (207, Fig. 3) ([0013]).  This has the advantage of storing ions and acting as ion passage to the electrochromic layer during operation of the device ([0016]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Luan and Zhang with the electrochromic device comprising an ion storage layer and an ion conductor layer, as taught by Lin, so as to improve device performance. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (CN 109300968; references to corresponding US application: U.S. 2020/0168144 A1 as English translation; “Luan”) as modified by Zhang (CN 110190097; references to  as applied to claim 11 above, and further in view of Kim et al. (U.S. 2016/0027859 A1; “Kim”).
Regarding claim 12, Luan discloses a second electroluminescent device (2111, Fig. 4) comprises a discrete second electrode (21112, Fig. 4).  Luan and Zhang disclose a plurality of second electroluminescent devices (see claim 10 rejection above) but not that the second electrodes of the plurality of second electroluminescent devices constitute a continuous integrated structure.  However, Kim discloses forming a plurality of second electrodes as a continuous integrated structure (143, Fig. 7) ([0075]).  This has the advantage of not requiring additional separate masking steps.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Luan and Zhang with the plurality of second electrodes comprising a continuous integrated structure, as taught by Kim, so as to reduce the number of masking steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/22/2022